PER CURIAM.
The plaintiff sold certain chattels under a conditional sales contract, to a sub-lessee *268on the defendant’s premises. The sub-lessee abandoned the premises and discontinued payments on the chattels, leaving them on the premises. The defendant claimed a landlord’s lien on these chattels upon failure of both the lessee and sub-lessee to pay the rent. Plaintiff-vendor then filed this action seeking to enjoin the defendant from preventing him from removing these chattels from the premises. The plaintiff claimed that his rights as conditional vendor were superior to those of the defendant-landlord.
The testimony revealed that the lessee, while apparently an individual corporation, was in fact the alter egO' of the plaintiff. From this evidence the chancellor found the plaintiff-vendor and the lessee to be one and the same. Thus, upon the sub-lessee’s default in payments on the chattels the lessee became the absolute owner of them. For this reason, the landlord’s lien was superior to that of the alleged conditional vendor, and the chancellor was correct in so holding.
Affirmed.